21-30071-hcm Doc#43 Filed 04/16/21 Entered 04/16/21 09:37:39 Main Document Pg 1 of 2




  The relief described hereinbelow is SO ORDERED.



  Signed April 16, 2021.

                                                         __________________________________
                                                                H. CHRISTOPHER MOTT
                                                         UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________

                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION


    IN RE:                                         §
                                                   §
    THE GATEWAY VENTURES, LLC,                     §                  Case No. 21-30071
                                                   §
    Debtor.                                        §
                                                   §

          ORDER GRANTING FIRST AMENDED MOTION TO EMPLOY
          WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS ATTORNEYS FOR
          THE DEBTOR (RE: DOCKET NO. 32)

           On this day came on for consideration the First Amended Motion to Employ Weycer,
   Kaplan, Pulaski & Zuber, P.C. (Docket No. 32) (the “Motion to Employ WKPZ”) of The
   Gateway Ventures, LLC, debtor and debtor in possession (“TGV” or the “Debtor”), filed on
   April 15, 2021 in the above-styled and numbered case(s), seeking approval of the employment of
   the firm of Weycer, Kaplan, Pulaski, & Zuber, P.C. (“WKPZ”) as its counsel as more
   particularly set forth in the Motion to Employ WKPZ and Declaration on file in this case. The
   Court finds that the Motion to Employ WKPZ contained the appropriate notice and was served
   upon the parties contained within the Master Service List of the Debtor. No objections to the
   Motion to Employ WKPZ were filed. Upon review of the Motion to Employ WKPZ, it appears
   to the Court that the proposed professional is “disinterested” as that term is defined in Code
   §101(14) and that the proposed professional represents or holds no interest adverse to the Debtor.

           IT IS THEREFORE ORDERED that the Motion to Employ WKPZ is GRANTED and
   that the Debtor are authorized to employ WKPZ as attorneys to the Debtor and the related
   Chapter 11 estates pursuant to 11 U.S.C. § 327(a), nunc pro tunc and effective as of February 2,


   ORDER GRANTING FIRST AMENDED MOTION TO EMPLOY WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
   ATTORNEYS FOR THE DEBTOR (RE: DOCKET NO. 32) — Page 1                         1945828[1]
21-30071-hcm Doc#43 Filed 04/16/21 Entered 04/16/21 09:37:39 Main Document Pg 2 of 2


   2021, with all fees payable with such compensation as may be awarded by the Court upon proper
   motion or application.

                                               ###




   Order submitted by:

   WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
   By: /s/ Jeff Carruth
      JEFF CARRUTH
      State Bar No. 24001846
      3030 Matlock Rd., Suite 201
      Arlington, Texas 76015
      Phone: (713) 341-1058
      Facsimile: (866) 666-5322
      jcarruth@wkpz.com

   PROPOSED ATTORNEYS FOR
   THE GATEWAY VENTURES, LLC
   DEBTOR AND DEBTOR IN POSSESSION




   ORDER GRANTING FIRST AMENDED MOTION TO EMPLOY WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
   ATTORNEYS FOR THE DEBTOR (RE: DOCKET NO. 32) — Page 2                         1945828[1]
